Citation Nr: 9910313	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  95-13 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1994 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for a skin 
rash will be discussed in the remand portion of this 
decision.  


FINDING OF FACT

There is no competent evidence of current peripheral 
neuropathy.  


CONCLUSION OF LAW

The claim for service connection peripheral neuropathy is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records, including an examination for service 
separation in May 1969 are negative for any complaint, 
treatment, or finding of peripheral neuropathy.  Upon 
separation the veteran's neurologic system was noted to be 
normal.

The veteran underwent a VA Agent Orange examination in 
January 1994.  At that time, he reported a history of his 
hands "peeling" during his Vietnam tour of duty and 
recurrent localized rash near his right ankle.  The 
assessment was no evidence of acneform lesions, chloracne, or 
history consistent with Agent Orange exposure, venous stasis 
dermatitis, and history of venous stasis ulcer. 



Pertinent Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 1991).

The threshold question that must be resolved is whether the 
appellant has presented evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A well grounded claim is a plausible 
claim, meaning a claim that appears to be meritorious on its 
own or capable of substantiation.  Epps, 126 F.3d at 1468.  
An allegation that the claimed condition is service-connected 
is not sufficient; the appellant must submit evidence in 
support of the claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible." 38 
U.S.C.A. 5107(a); see also Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

In order for the claim for service connection to be well 
grounded, there must be (1) medical evidence of a current 
disability, (2) medical or lay evidence of the incurrence of 
a disease or injury in service and (3) medical or in some 
cases lay evidence of a nexus between the in-service disease 
or injury and the current disability.  Carbino v. Gober, 10 
Vet. App. 507 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

In the case of any veteran who engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence, 
provided such evidence is consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in service. 38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(d) (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.

If the chronicity provision is not applicable, a claim may 
still be well grounded or reopened on the basis of § 3.303(b) 
if the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the claim for service connection is based on the 
relationship of one disorder to another, competent medical 
evidence showing that such a relationship exists must be 
submitted in order to make the claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

A veteran who had active service in the Republic of Vietnam 
during the Vietnam war period will be presumed to have been 
exposed to an herbicide agent during that service if he 
develops one of the diseases listed in 38 C.F.R. § 3.309(e).

The diseases listed in § 3.309(e), consist of the following:

Chloracne or other acneform disease 
consistent with chloracne, Hodgkin's 
disease, Multiple myeloma, Non-Hodgkin's 
lymphoma, Acute and subacute peripheral 
neuropathy, Porphyria cutanea tarda, 
Prostate cancer, Respiratory cancers 
(cancer of the lung, bronchus, larynx, or 
trachea), and Soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma) Note 
1: The term "soft-tissue sarcoma" 
includes the following:

Adult fibrosarcoma Dermatofibrosarcoma 
protuberans Malignant fibrous 
histiocytoma Liposarcoma Leiomyosarcoma 
Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma) Rhabdomyosarcoma 
Ectomesenchymoma Angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma) 
Proliferating (systemic) 
angioendotheliomatosis Malignant glomus 
tumor Malignant hemangiopericytoma 
Synovial sarcoma (malignant synovioma) 
Malignant giant cell tumor of tendon 
sheath Malignant schwannoma, including 
malignant schwannoma with 
rhabdomyoblastic differentiation 
(malignant Triton tumor), glandular and 
epithelioid malignant schwannomas 
Malignant mesenchymoma Malignant granular 
cell tumor Alveolar soft part sarcoma 
Epithelioid sarcoma Clear cell sarcoma of 
tendons and aponeuroses Extraskeletal 
Ewing's sarcoma Congenital and infantile 
fibrosarcoma Malignant ganglioneuroma

Note 2: For purposes of this section, the 
term acute and subacute peripheral 
neuropathy means transient peripheral 
neuropathy that appears within weeks or 
months of exposure to a herbicide agent 
and resolves within two years of the date 
of onset.

Service connection will be granted to a veteran with 
inservice exposure to an herbicide agent for the diseases 
listed at § 3.309(e) if the disease becomes manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service. 38 C.F.R. § 3.307(a)(6) 
(1998).

The Secretary of the VA formally announced in the Federal 
Register on January 4, 1994, that a presumption of service 
connection based on exposure to herbicides used in Vietnam 
was not warranted for certain conditions or for "any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is 
warranted." 59 Fed.Reg. 341 (1994).

Notwithstanding the provisions of §§ 3.307, 3.309, the United 
States Court of Appeals for the Federal Circuit has held that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155, 160 (1997).

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 1991).  
Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Finally, if the first two requirements are met, 
VA "shall accept the veteran's evidence as "sufficient 
proof of service connection," even if no official record 
exists of such incurrence exists.  In such a case a factual 
presumption arises that that the alleged injury or disease is 
service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304 (1996).  Competent evidence of 
a current disability and of a nexus between service and a 
current disability is still required.  Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  

Analysis

The veteran has claimed entitlement to service connection for 
peripheral neuropathy on two bases.  He initially claimed 
entitlement to service connection on the basis that it was 
the result of Agent Orange exposure while in Vietnam.  He has 
more recently contended that service connection is warranted 
for peripheral neuropathy on a direct basis.

The veteran had qualifying service in Vietnam.  Accordingly, 
if he is shown to have a disease listed at 38 C.F.R. § 
3.309(e), he is presumed to have been exposed to herbicidal 
agents while in service.

Acute and subacute peripheral neuropathy is presumed to be 
due to herbicide exposure if demonstrated within one year of 
service following the last date on which the veteran was 
exposed to Agent Orange.  However, there is no medical 
evidence that the veteran currently has peripheral 
neuropathy.  Since there is no competent evidence of this 
disability currently, the claim for service connection for 
peripheral neuropathy is not well grounded, and must be 
denied.  Gilpen v. West, 155 F. 3d 1353 (Fed. Cir. 1998); 
Brock v. Brown, 10 Vet. App. 155.

In the absence of the necessary competent evidence of current 
disability or of a nexus to Agent Orange exposure or to any 
other incident of service, the claim for service connection 
for peripheral neuropathy must be denied as not well 
grounded.

The veteran has asserted that service connection for 
peripheral neuropathy should be granted on a direct basis 
because he had a continuity of symptomatology since service.  
The veteran is competent to report a continuity of 
symptomatology, but competent evidence would be needed to 
relate that symptomatology to a current disorder.  Inasmuch 
as there is no current medical evidence of peripheral 
neuropathy, the claim for service connection on a direct 
basis is not well grounded and must be denied.

In his VA Form 646, the veteran's representative asserts that 
the service medical records and VA medical records are 
incomplete.  The representative concedes that the RO 
attempted to obtain the VA treatment records and was 
unsuccessful.  The representative has not suggested any 
additional efforts that could enable the RO to obtain these 
claimed records.  In any event, the VA treatment records 
referred to by the representative pertain to the period prior 
to the veteran's claim.  As such, they could not serve to 
show a current disability.  Further, the veteran reported in 
his claim for benefits received in October 1990, that the 
treatment was for a condition not currently at issue.

The record shows that the RO requested all of the veteran's 
service medical records.  Assuming that there were additional 
records, these could not serve to render the veteran's claim 
well grounded because they would pertain to the period prior 
to his current claim and could not show a current diagnosis 
of peripheral neuropathy. 

The veteran has not reported the existence of evidence which 
could serve to render his claim well grounded.  Accordingly, 
there is no further duty on the part of VA to inform him of 
the evidence necessary to complete his applications for those 
benefits. 38 U.S.C.A. 5103 (West 1991); Epps v. Brown, 9 Vet. 
App. 341, 344-345 (1996).


ORDER

Service connection for peripheral neuropathy is denied.  


REMAND 

The finding that a claim of entitlement to service connection 
for a skin disorder is well grounded requires that the 
veteran submit evidence showing the incurrence or aggravation 
of a disease or injury in service, evidence of continuing 
symptomatology since service, and medical evidence of a 
current disability.  In addition, the veteran must submit 
medical evidence of a relationship between the continuing 
symptomatology and the current disability, unless the 
relationship is of the type as to which a lay person's 
observation is competent.  Savage v. Brown, 10 Vet. App. 488 
(1997).  A skin rash is a disorder to which a lay person is 
competent to provide evidence because it is an observable 
condition.  Falzone v. Brown, 8 Vet. App. 398 (1995).

On the VA examination in January 1994, the veteran reported 
that he had observed that the skin of his hand peeled and 
that he had a recurrent localized rash on the right ankle.  
The veteran reported that his rash had recurred yearly since 
service.  The examiner noted that the veteran had a history 
of pruritic ulcer and swelling at the site of his rash, and 
that the veteran used hydrocortisone cream for eczema.  The 
assessments were venous stasis dermatitis, and history of 
probable venous stasis ulcer.

The veteran is competent to report that he observed a rash 
during service.  He is also competent to report a continuity 
of symptomatology, consisting of yearly rashes.  The examiner 
conducting the January 1994 examination, attributed that 
symptomatology to venous stasis dermatitis.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a skin 
disorder following his separation from 
service.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.

2.  The veteran should be afforded a VA 
dermatology examination to determine the 
nature of any skin disorder which may be 
present and to obtain a medical opinion 
as to the relationship, if any, between 
the skin disorder and Agent Orange or 
combat service.  The claims file and a 
separate copy of this remand must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination should 
include any diagnostic tests or 
procedures deemed necessary for an 
accurate assessment.

The examiner should conduct a thorough 
dermatology examination and provide a 
diagnosis for any skin pathology found.  
The examiner should also provide an 
opinion, based on the examination and the 
evidence in the case file, as to the 
etiology of the veteran's skin disorder.  
The examiner should provide the rationale 
for any opinion.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinion are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should implement 
corrective procedures.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the issue of direct 
service connection for a skin disorder.  
If any benefit requested on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

